Citation Nr: 0822659	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim that the veteran is competent for VA benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from June 1971 to October 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially notes that in a rating decision, dated in 
April 2005, the RO determined that the veteran was not 
competent for VA benefits purposes.  The veteran appealed, 
however, he subsequently withdrew his appeal, and in August 
2005, the Board dismissed the appeal.  

In December 2005, he filed to reopen his claim, and in April 
2006, the RO denied the claim.  It does not appear that the 
RO undertook a "new and material" analysis.  In this 
regard, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that the new-and-material-evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were previously 
disallowed for any reason.  See D'Amico v. West, 209 F.3d 
1322, 1326-1327 (Fed. Cir. 2000).  In light of this holding, 
it appears that even a claim that the veteran is competent 
for VA benefits purposes, that has previously been finally 
denied, must first meet the new-and-material-evidence 
standard before such claim can be reopened.  

In his substantive appeal, received in July 2006, the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge at the RO.  Subsequently, it appears that there was 
some confusion over whether or not he desired that his claim 
be adjudicated by a DRO (decision review officer) or that he 
be afforded a hearing with the DRO.  In any event, the 
veteran has not yet been afforded a hearing.  

Importantly, in a letter, received in December 2007, the 
veteran again requested a hearing before a Veterans Law Judge 
(VLJ) at the RO.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for the next available hearing at the RO before 
a VLJ from the Board in the order that the request have been 
received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a member of 
the Board at the Waco, Texas, VA RO in 
accordance with 38 C.F.R. § 20.704, in 
the order that the request was received.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




